Title: To Benjamin Franklin from ——— St. Clair, 3 March 1783
From: St. Clair de Roslin, ——
To: Franklin, Benjamin


Paris March 3d. 1783
I am exceedingly mortified to trouble your Excellency upon this occasion but my necessity is really so pressing as urges me to it. In coming to Paris I entertained not the least doubt but your Excellency would have supported me in my application for a Dedomagement and I am very well convinced the Minister would have ordered me at least part of my loss which I esteem at Seventy guineas besides the severity of it (which surpassed any thing of the Kind ever exhibited in that part of the Country the Chevalier de Sakl excepted) which is impayable however I would be content with any thing the Minister would order me. I would have wrot to your Excellency yesterday but really had not wherewith to buy paper till I sold off something this morning for third part value which was much wanted as I have not eat a bit of Dinner these two days: a friend of mine in Dunkerk failing to transmit me a trifle renders my situation exceedingly disagreable. I hope your Excellency will seriously consider my situation and put me in a way of returning to America. I remain with the most distinguished sentiments your Excellency’s most humble & most obedient Servant
St Clair
Hotel de Lyon rue Jean St Denis Paris
 
Notation: St. Clair, Paris March 3. 1783.—
